Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 24-40 are pending in this application

Election/Restrictions
Applicant’s election of Group I without traverse in the reply filed on 02/10/2021 and a single disclosed species (Example 1.07) is acknowledged.  Since the conditions of the rejoinder are met, the Restriction Requirement between Group I and Group II is withdrawn.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 24-35 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7 and 13-23 of U.S. Patent No. 9,802,944. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claims 1, 3, 5-7 and 13-23 of U.S. Patent No. 9,802,944. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 36-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of fibrotic diseases, cholestatic and other forms of chronic pruritus and acute and chronic organ transplant rejection, does not reasonably provide enablement for the treatment of renal conditions, liver conditions, metabolic conditions, vascular and cardiovascular conditions, conditions of the nervous system, ocular conditions, inflammatory conditions, cancer and conditions of the respiratory system.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) 
(1, 5) The nature of the invention and the Breadth of the Claims:
The instant claims are drawn to a method for treating myriad diseases as recited in claims 36 and 38 by administering an effective amount of a compound of formula (I).
The breadth of the claims are encompass treatment of the recited unrelated diseased conditions with the vast number of compounds from the formula (I).
Applicants are claiming the treatment of renal conditions, liver conditions, inflammatory conditions, metabolic conditions, vascular and cardiovascular conditions, ocular conditions and conditions of nervous system that are not clear.  See 112(b) rejection.
(2)    The state of the prior art:
While the state of the art is relatively high with regard to treating fibrotic diseases, cholestatic and other forms of chronic pruritus and acute and chronic organ transplant rejection recited conditions, but the state of the art with regard to the treatment of renal conditions, liver conditions, vascular and cardiovascular conditions, metabolic conditions, conditions of the nervous system, ocular conditions, inflammatory conditions, cancer and conditions of the respiratory system are underdeveloped. In 
(3)    The relative skill of those in the art:
An ordinary artisan in the area of drug development would have experience in screening chemical compounds for particular activities. Screening of new drug candidates, while complex, is routine in the art. The process of finding new drugs that have in vitro activity against a particular biological target, i.e., receptor, enzyme etc., is well known. Additionally, while high throughput screening assays can often be employed, developing a therapeutic method to prevent the recited conditions, as claimed, is generally not well known or routine, given the complexity of biological events.
Determining how a particular chemical or compound will prevent the recited conditions is not routine. There is no chemical targeting system at this time that can directly stimulate or block all the recited conditions while avoiding effects on other cell signaling events. Moreover, these cell signaling events are well interconnected and are extremely complex. Thus, the level of ordinary skill in the art of treating recited conditions is high, as an ordinary artisan in this art needs specialized knowledge for preventing the recited conditions with the recited compounds.
(4) The predictability of the art:
The lack of significant guidance from the specification or the prior art with regard to the treatment of treatment of renal conditions, liver conditions, metabolic conditions, vascular and cardiovascular conditions, conditions of the nervous system, ocular conditions, inflammatory conditions, cancer and conditions of the respiratory system makes practicing the scope of the invention unpredictable.
The claim is thus very broad insofar as it recites treatment of unrelated recited conditions with the compound of formula (I).  There is no magic bullet that can treat renal conditions, liver conditions, metabolic conditions, vascular and cardiovascular conditions, conditions of the nervous system, ocular conditions, inflammatory conditions, cancer and conditions of the respiratory system.
(6, 7) The amount of guidance given and the presence of working examples:
The specification provides no direction or guidance for the treatment of renal conditions, liver conditions, metabolic conditions, vascular and cardiovascular conditions, conditions of the nervous system, ocular conditions, inflammatory conditions, cancer and conditions of the respiratory system with the compound of formula (I). Due to the lack of such treatment and vastness of causes and reasons for the recited conditions to occur, one of ordinary skill would undergo undue experimentation in practicing the invention within applicant’s scope.
treat the recited conditions.
(8) The quantity of experimentation necessary:
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used to prevent the recited conditions as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of § 112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
In order to overcome the rejection, it is recommended that applicants recite specific diseases of renal conditions, liver conditions, metabolic conditions, vascular and cardiovascular conditions, conditions of the nervous system, ocular conditions, inflammatory conditions, cancer and conditions of the respiratory system.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In claims 36 and 38, the terms “renal conditions”, “liver conditions”, “inflammatory conditions”, “vascular and cardiovascular conditions”,  “conditions of the nervous system” and “ocular conditions” are not clear. What are conditions? Does inflammatory conditions include the treatment of inflammatory diseases in general?  What is covered and what is not?  Since the terms “renal conditions”, “liver conditions”, “inflammatory conditions”, “conditions of the nervous system” and “ocular conditions” have not been clearly defined in the specification. Since it is unclear what disease are included or excluded by each terms, the examiner recommends that applicants amend the claims by reciting specific diseases of inflammatory disease, vascular an cardiovascular disease, renal disease, liver disease, ocular disease, and nervous system disease.

Information Disclosure Statement
9.	Applicant’s Information Disclosure Statement, filed on 02/10/2021 and 06/29/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kahsay Habte/
Primary Examiner, Art Unit 1624



February 16, 2021